Illinois Official Reports

                                          Appellate Court



               County of Cook v. Village of Bridgeview, 2014 IL App (1st) 122164




Appellate Court              THE COUNTY OF COOK, a Body Politic and Corporate,
Caption                      Plaintiff-Appellee, v. THE VILLAGE OF BRIDGEVIEW, a
                             Municipal Corporation, Defendant-Appellant.



District & No.               First District, Sixth Division
                             Docket No. 1-12-2164


Filed                        April 25, 2014



Held                         Defendant village was properly enjoined from enforcing its ordinance
(Note: This syllabus         prohibiting residents from operating feral cat colonies within the
constitutes no part of the   village based on the trial court’s finding that the village lacked the
opinion of the court but     statutory and home rule authority to enact the ordinance, since the
has been prepared by the     village’s reliance on its home rule authority is negated by the greater
Reporter of Decisions        interest of the state and the counties in dealing with the feral cat
for the convenience of       problem, and the authority granted to municipalities by section 24 of
the reader.)                 the Animal Control Act to “prohibit animals from running at large”
                             and to “regulate dogs, cats and other animals” was exceeded by the
                             village’s ordinance prohibiting the operation of feral cat colonies.




Decision Under               Appeal from the Circuit Court of Cook County, No. 10-CH-39696; the
Review                       Hon. Mary Anne Mason, Judge, presiding.



Judgment                     Affirmed.
     Counsel on                 Joseph Cainkar, of Louis F. Cainkar Ltd., of Chicago, for appellant.
     Appeal
                                Anita M. Alvarez, State’s Attorney, of Chicago (Kent S. Ray, Paul A.
                                Castiglione, and Sisavanh B. Baker, Assistant State’s Attorneys, of
                                counsel), for appellee.




     Panel                      JUSTICE HALL delivered the judgment of the court, with opinion.
                                Presiding Justice Rochford and Justice Reyes concurred in the
                                judgment and opinion.


                                                   OPINION

¶1          This appeal involves two apparently conflicting ordinances that regulate feral cat colonies
       within Cook County. One of the ordinances was adopted by the county. The other ordinance
       was adopted by the Village of Bridgeview, a municipality located within Cook County.
¶2          In 1973, the Illinois General Assembly enacted the Animal Control Act (Ill. Rev. Stat.
       1973, ch. 8, ¶ 351 et seq.) (now 510 ILCS 5/1 et seq. (West 2010)) in an effort to, among other
       things, control the stray animal population and prevent and control the spread of rabies in
       Illinois. See Village of Swansea v. County of St. Clair, 45 Ill. App. 3d 184, 186 (1977);
       McQueen v. Erickson, 61 Ill. App. 3d 859, 864 (1978). In 1977, based in part upon the
       authority vested in it under sections 3 and 5 of the Animal Control Act, the Cook County Board
       of Commissioners adopted the Cook County Animal and Rabies Control Ordinance (Cook
       County Ordinance No. 99-O-25, § 10-1 et seq. (Jan. 3, 1977)) 1.


             1
             Section 3 of the Animal Control Act provides in relevant part:
                “The County Board Chairman with the consent of the County Board shall appoint an
                Administrator. Appointments shall be made as necessary to keep this position filled at all times.
                The Administrator may appoint as many Deputy Administrators and Animal Control Wardens
                to aid him or her as authorized by the Board.” 510 ILCS 5/3 (West 2010).
            Section 5 of the Animal Control Act delineates the duties and powers of an administrator, providing
       in relevant part:
                     “(a) It shall be the duty of the Administrator or the Deputy Administrator, through
                sterilization, humane education, rabies inoculation, stray control, impoundment, quarantine,
                and any other means deemed necessary, to control and prevent the spread of rabies and to
                exercise dog and cat overpopulation control. ***
                     (b) Counties may by ordinance determine the extent of the police powers that may be
                exercised by the Administrator, Deputy Administrators, and Animal Control Wardens, which
                powers shall pertain only to this Act. The Administrator, Deputy Administrators, and Animal
                Control Wardens may issue and serve citations and orders for violations of this Act.” 510 ILCS
                5/5(a), (b) (West 2010).

                                                       -2-
¶3         In October 2007, the Cook County Board of Commissioners amended the ordinance by
       adding a section dealing with feral cats, the “Managed Care of Feral Cats” Ordinance (Cook
       County Ordinance No. 07-O-72 (Oct. 16, 2007)) (feral cat ordinance). The feral cat ordinance
       was enacted to further prevent the spread of rabies by reducing and controlling the feral cat
       population.
¶4         The feral cat ordinance permits individuals living within Cook County (the County),
       including those living in the Village of Bridgeview, to maintain feral cat colonies provided
       they participate in trap, neuter, and release (TNR) programs sponsored by approved humane
       societies. Cook County Ordinance No. 07-O-72, § 10-97 (Oct. 16, 2007). Under the privately
       funded TNR programs, citizen volunteers, referred to as caretakers, humanely trap feral cats
       and then take them to veterinarians or humane societies to be microchipped, vaccinated and
       spayed or neutered, and eventually released back to their outdoor colonies. Cook County
       Ordinance No. 07-O-72, § 10-95 (Oct. 16, 2007).
¶5         Dr. Donna M. Alexander, a veterinarian and the administrator of the County’s animal and
       rabies control department, testified at her deposition that the TNR programs had saved the
       County over $1.5 million, primarily resulting from having fewer feral cats to euthanize. Dr.
       Alexander claimed that prior to adoption of the TNR programs, local municipalities were
       trapping and euthanizing approximately 500 to 600 feral cats per year, at a cost to taxpayers of
       about $135 per cat. The doctor testified that since implementation of the programs, over 9,000
       feral cats have been vaccinated against rabies, and spayed and neutered, resulting in a smaller
       feral cat population through natural attrition.
¶6         The Village of Bridgeview is a home rule municipality located within Cook County. On
       April 1, 2009, Bridgeview adopted ordinance No. 09-04. This ordinance prohibits Bridgeview
       residents from operating feral cat colonies within Bridgeview’s corporate limits and imposes
       fines on those who fail to comply.
¶7         The County filed the lawsuit at issue in this appeal, alleging that the Bridgeview ordinance
       infringed upon its statutory authority to control and prevent the spread of rabies and control
       feral cats within Cook County. The County sought a declaration that Bridgeview lacked the
       statutory and home rule authority to enact its ordinance. The County also sought an injunction
       prohibiting Bridgeview from enforcing its ordinance.
¶8         On the parties’ cross-motions for summary judgment, the trial court entered judgment in
       favor of the County and against Bridgeview. The court determined that Bridgeview lacked the
       statutory and home rule authority to enact its ordinance. The court also enjoined Bridgeview
       from enforcing its ordinance. Bridgeview now appeals. For the reasons that follow, we affirm.

¶9                                              ANALYSIS
¶ 10       Our review of the trial court’s order granting summary judgment is de novo. Sears Roebuck
       & Co. v. Acceptance Insurance Co., 342 Ill. App. 3d 167, 171 (2003). Summary judgment is
       appropriate where the pleadings, depositions, and admissions on file, together with any
       affidavits and exhibits, when viewed in the light most favorable to the nonmoving party,
       indicate there is no genuine issue of material fact and that the moving party is entitled to
       judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2010); Bier v. Leanna Lakeside
       Property Ass’n, 305 Ill. App. 3d 45, 50 (1999). As in this case, where the parties file
       cross-motions for summary judgment, they invite the court to decide the issues presented as a


                                                  -3-
       matter of law. Lexmark International, Inc. v. Transportation Insurance Co., 327 Ill. App. 3d
       128, 134 (2001).
¶ 11       The resolution of this appeal primarily turns on whether Bridgeview exceeded its home
       rule authority under article VII, section 6(a), of the 1970 Illinois Constitution by enacting its
       ordinance. Based on the following analysis, we find the trial court correctly ruled that
       Bridgeview exceeded its home rule authority in enacting the ordinance, rendering it invalid.
¶ 12       Section 6(a) of article VII of the 1970 Illinois Constitution provides in relevant part:
                “Except as limited by this Section, a home rule unit may exercise any power and
                perform any function pertaining to its government and affairs including, but not limited
                to, the power to regulate for the protection of the public health, safety, morals and
                welfare; to license; to tax; and to incur debt.” Ill. Const. 1970, art. VII, § 6(a).
¶ 13       The 1970 Illinois Constitution limits a home rule unit to legislation “ ‘pertaining to its
       government and affairs.’ ” City of Chicago v. Village of Elk Grove Village, 354 Ill. App. 3d
       423, 426 (2004). “[A]ny analysis regarding the validity of home rule power must begin with a
       determination of the legal question of whether the problem pertains to local government and
       affairs, as required by section 6(a).” (Emphasis in original.) Palm v. 2800 Lake Shore Drive
       Condominium Ass’n, 2013 IL 110505, ¶ 101 (Freeman, J., dissenting, joined by Burke, J.).
       “An ordinance pertains to the government and affairs of a home rule unit where the ordinance
       relates to problems that are local in nature rather than State or national.” Village of
       Bolingbrook v. Citizens Utilities Co. of Illinois, 158 Ill. 2d 133, 138 (1994).
¶ 14       In Illinois, the problem of animal control, overpopulation, and the spread of rabies is both a
       local and statewide concern. When a problem has a local as well as a statewide or national
       impact, courts must weigh the relevant factors set out in Kalodimos v. Village of Morton
       Grove, 103 Ill. 2d 483 (1984). See Village of Bolingbrook, 158 Ill. 2d at 139.
¶ 15       In Kalodimos, the court stated: “Whether a particular problem is of statewide rather than
       local dimension must be decided not on the basis of a specific formula or listing set forth in the
       Constitution but with regard for the nature and extent of the problem, the units of government
       which have the most vital interest in its solution, and the role traditionally played by local and
       statewide authorities in dealing with it.” Kalodimos v. Village of Morton Grove, 103 Ill. 2d
       483, 501 (1984). Therefore, we must examine and determine the following: the nature and
       extent of the problem; the unit of government having a more vital interest in resolving the
       problem; and the role traditionally played by local and statewide authorities in dealing with the
       problem.
¶ 16       The nature of the problem is the spread of rabies by an overpopulation of feral cats. In
       regard to the extent of the problem, Dr. Alexander testified that the feral cat problem was not
       only a statewide concern, but also a national concern. Dr. Alexander maintained that the
       Bridgeview ordinance prohibiting feral colonies within Bridgeview had a chilling effect on
       those Bridgeview residents who might desire to become feral cat caretakers. The doctor
       claimed that in this sense, the Bridgeview ordinance undermined efforts to encourage citizens
       throughout Cook County to participate in the TNR programs. Dr. Alexander also noted that
       feral cats are freely roaming animals knowing no political boundaries, and as a consequence,
       the Bridgeview ordinance affected bordering municipalities such as Hickory Hills and Palos
       Heights.



                                                   -4-
¶ 17        In regard to the second Kalodimos factor, we find that counties in Illinois have a more vital
       interest in controlling the feral cat population and the spread of rabies than do local
       municipalities. The General Assembly, through the Animal Control Act, has determined that
       the issues of animal control, overpopulation, and the control of rabies are more effectively
       addressed at the county level. We believe this is a sound approach given the fact that feral cats
       freely roam across neighboring municipalities and that home rule municipalities cannot
       legislate outside their geographical borders. 2 Counties have greater geographical reach and
       thus can more comprehensively and effectively address feral cat control than local
       municipalities.
¶ 18        Regarding the third and final Kalodimos factor, we find that the state and counties have had
       a more traditional role in animal control and preventing the spread of rabies than local
       municipalities. The current version of the Animal Control Act was derived from legislation
       related to preventing the spread of rabies.
¶ 19        In 1927, the General Assembly passed an act known as “An Act to prevent the spread of
       rabies,” authorizing the Illinois Department of Agriculture “to prevent the spread of rabies
       among dogs.” Ill. Rev. Stat. 1927, ch. 8, ¶ 23b. In 1953, the General Assembly repealed “An
       Act to prevent the spread of rabies,” replacing it with the Rabies Control Act. Ill. Rev. Stat.
       1953, ch. 8, ¶¶ 23e to 23x. The Rabies Control Act mandated each county board to appoint a
       licensed veterinarian as a rabies inspector to administer and enforce provisions of the act. Ill.
       Rev. Stat. 1953, ch. 8, ¶ 23g. Finally, in 1973 the Generally Assembly repealed the Rabies
       Control Act and replaced it with the present day Animal Control Act.
¶ 20        Thus, the state, through the Illinois Department of Agriculture, has administered rabies
       control programs since 1927 and has delegated some authority over rabies control to the
       counties as early as 1953. In addition, counties have exercised authority over controlling the
       feral cat population and the spread of rabies through the Animal Control Act since 1973.
¶ 21        In sum, the state and counties have a greater interest and a more traditional role in
       addressing the issues of animal control and preventing the spread of rabies than do local
       municipalities. These issues are matters of statewide concern and do not strictly pertain to the
       government and affairs of Bridgeview as a home rule unit, within the meaning of article VII,
       section 6(a), of the 1970 Illinois Constitution. Bridgeview’s ordinance was an invalid exercise
       of its home rule authority.
¶ 22        Bridgeview alternatively argues that even if it lacked the home rule authority to adopt its
       ordinance, it retained the statutory authority to do so. In support of this argument, Bridgeview
       relies on section 24 of the Animal Control Act, which provides:
                “Nothing in this Act shall be held to limit in any manner the power of any municipality
                or other political subdivision to prohibit animals from running at large, nor shall
                anything in this Act be construed to, in any manner, limit the power of any municipality

           2
            “[T]he narrow approach to feral cat management that emphasizes *** enforcement of local
       ordinances needs to be enhanced by a broader, more far-reaching vision. Given their nature, feral cats
       will roam into neighboring jurisdictions with conflicting animal control ordinances, leaving them and
       their caretakers vulnerable to differing consequences depending on the local laws. Accordingly,
       cooperation among local governments on a state or regional level is necessary to achieve a consistent
       and pragmatic approach to feral cat management.” Verne R. Smith, The Law and Feral Cats, 3 J.
       Animal L. & Ethics, May 2009, at 7, 26.

                                                     -5-
                or other political subdivision to further control and regulate dogs, cats or other animals
                in such municipality or other political subdivision provided that no regulation or
                ordinance is specific to breed.” 510 ILCS 5/24 (West 2010).
¶ 23        Bridgeview’s arguments concerning section 24 of the Animal Control Act turn on statutory
       construction. Issues of statutory construction are questions of law, which we review de novo.
       Krautsack v. Anderson, 223 Ill. 2d 541, 553 (2006). The primary rule of statutory construction
       is to ascertain and give effect to the intent of the legislature. Croissant v. Joliet Park District,
       141 Ill. 2d 449, 455 (1990). The best evidence of this intent is the language of the statute itself,
       which must be given its plain and ordinary meaning. Krautsack, 223 Ill. 2d at 553.
¶ 24        Section 24 of the Animal Control Act recognizes a municipality’s authority to “prohibit
       animals from running at large,” and to “further control and regulate dogs, cats or other
       animals.” 510 ILCS 5/24 (West 2010). Therefore, under the plain language of section 24,
       Bridgeview has the authority to adopt provisions prohibiting feral cats from running at large or
       it can impose further, stricter requirements than those imposed by the County. Exercising such
       authority would not be improper. See, e.g., Village of Wauconda v. Hutton, 291 Ill. App. 3d
       1058, 1060-61 (1997) (“[a] local ordinance may impose more rigorous or definite regulations
       in addition to those enacted by the state legislature so long as they do not conflict with the
       statute”).
¶ 25        However, Bridgeview exceeded its authority under section 24 of the Animal Control Act
       by making it unlawful to operate feral cat colonies within its corporate limits. The trial court
       correctly determined that Bridgeview not only lacked the home rule authority to enact its
       ordinance, but also lacked the statutory authority to do so.
¶ 26        For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 27      Affirmed.




                                                    -6-